NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0364n.06

                                           No. 21-5477
                                                                                      FILED
                          UNITED STATES COURT OF APPEALS                        Sep 02, 2022
                               FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk
                                                         )
 GARY SIMPKINS,
                                                         )
        Plaintiff-Appellant,                             )
                                                              ON APPEAL FROM THE
                                                         )
 v.                                                           UNITED STATES DISTRICT
                                                         )
                                                              COURT FOR THE EASTERN
                                                         )
 BOYD COUNTY FISCAL COURT, et al.,                            DISTRICT OF KENTUCKY
                                                         )
        Defendants-Appellees.                            )
                                                                                      OPINION
                                                         )


               Before: BATCHELDER, ROGERS, and WHITE, Circuit Judges.

      WHITE, J., delivered the opinion of the court in which ROGERS, J., joined.
BATCHELDER, J. (pp. 28–35), delivered a separate opinion concurring in part and dissenting in
part.

       HELENE N. WHITE, Circuit Judge. Plaintiff-Appellant Gary Simpkins appeals the

grant of summary judgment to Defendants-Appellees Boyd County Fiscal Court and Boyd County

Officials (together “Boyd County”) in this § 1983 excessive-force and municipal-liability case.

Simpkins argues that the district court erred in three ways: (1) by holding that Boyd County Fiscal

Court is not an entity that can be sued; (2) by excluding from evidence a 2019 Department of

Justice Report as “irrelevant and inadmissible”; and (3) by granting summary judgment to Boyd

County on the basis that Simpkins provided no evidence to support his theory of municipal

liability. Because the district court erred in excluding the Report and in granting summary

judgment without considering it, we VACATE and REMAND.
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


                                                 I.

                                                 A.

       On September 12, 2018, just before midnight, Officer Ramey of the Catlettsburg Police

Department stopped Simpkins for speeding in Catlettsburg, Kentucky. Simpkins told Ramey that

he was speeding because he was experiencing chest pain and felt he needed to get to the emergency

room quickly. During the stop, Ramey learned that Simpkins had an outstanding arrest warrant

from another county for “harassing communications.” R. 13-2, PID 64. Ramey arrested Simpkins

and took him to the hospital, where an examining physician determined that Simpkins was not

experiencing a medical emergency. The physician diagnosed Simpkins with “atypical chest pain”

and discharged him in “stable condition.” R. 18, PID 156.

       Ramey then took Simpkins to the Boyd County Detention Center (BCDC), where he was

booked and screened at approximately 4 a.m. on September 13, 2018.                On the screening

questionnaire, Simpkins indicated that he had “a serious medical condition that may require

attention” (cancer), that he was “currently taking a prescription medication that may need

continuation,” and that he had “a serious mental health condition that may need attention.” Id. at

164. He also answered “yes” to the questions “[h]ave you ever had a closed head injury that

resulted in a permanent disability,” “[d]o you have learning or other disabilit[ies] that will impact

your ability to understand instructions while you are here,” “[a]re you aware of any reason you

should be separated from another inmate while you are here,” “[h]ave you ever attempted suicide,”

and “[a]re you currently thinking about suicide.” Id. Simpkins testified that he asked for his




                                                -2-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


medication from the person who “booked [him] in, and they said they’d work on trying to get it

for [him].”1 R. 15, PID 96.

        Simpkins was then placed in a cell with two other inmates. Simpkins testified that he again

asked for his medicine, saying “I need my medicine. I can’t think straight. I’m getting dizzy. I

need my medicine.” Id. at 92. Simpkins beat on the door to get the guards’ attention and repeatedly

pressed the call button inside the cell. A guard responded and told Simpkins to “sit down and shut

up.” Id. When Simpkins persisted in asking for his medicine, he was removed from the cell and

taken into D-Block, where there were approximately five other inmates.

        At some point, one of the other inmates in D-Block informed BCDC staff that Simpkins

had threatened to kill himself. Officers removed Simpkins from the cell, took him back to booking,

stripped off his clothes, and dressed him in a paper smock. Simpkins was then placed in a cell by

himself and monitored by the staff. When he continued to request his medicine, Deputy Layne2

placed him in a restraint chair, which the Kentucky Jail Policy Manual defines as “[a] chair

specifically designed to restrain a prisoner’s arms, legs, shoulders, and chest while in a seated

position.” R. 18, PID 189. Simpkins described being placed in the chair as follows:

        [A red-headed skinny guy brought me] down the hallway he stopped and slammed
        my head up against the wall right beside of a door that had a man sitting in there on
        the computer. He slammed my head up against that wall and said, “You keep your
        head right there,” and then he put gloves on, they was black leather and just started
        beating me (sound effects) in the side. I started screaming, “Why are you doing me
        this way,” and then they took me in there, stripped me down, put me in a paper
        dress, and they put me in a chair, and then they strapped me right across the neck
        like that as tight as they could get it and right across the wrist and then they pushed
        me in this little room and then they turned it backwards and slammed it down [so I

        1
         Simpkins stated in his deposition that his known medical conditions at the time of arrest were
Crohn’s disease, hepatitis, scar tissue in the brain, acid reflux, kidney stones, colon cancer, and issues with
blood pressure. He took medication for all these conditions. However, it is unclear from Simpkins’s
deposition which medication he requested while at BCDC, or whether BCDC staff ever inquired (or were
informed) about Simpkins’s medications beyond what they learned from his initial intake questionnaire.
        2
            Identified in the deposition as “Lane.”
                                                      -3-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


       was on my back] and said “Now, bitch.” And I got to where I couldn’t breathe. I
       said, “Please help me. I can’t breathe.” And then that’s when this Officer [Kouns]
       started saying, “Scream bitch, scream.”

R. 15, PID 94–95. Simpkins testified that he passed out in the chair, and awoke to “a little short

chubby guy, black headed, [who] says – he bends over and picks me up and [said] . . . “I’m so

thankful somebody come and got you because [the officer who strapped you in the chair] had

intention of killing you today.” Id. at 103. Simpkins’s uncle then bonded him out of jail.

       The only other record concerning the alleged beating and the restraint chair is an Incident

Report, prepared by Deputy Layne, which described the events of September 13th as follows:

       On 9-13-2018 at approximately 1:00 pm, Deputy Kouns informed me that Inmate
       Simpkins was continually pressing the button harassing Deputy Kouns. I had
       already informed him twice that he was not to press the button except in case of
       emergency but he continued. I escorted him to D Block for 3 days for disrespect
       of staff and he was placed in Cell D-4.
       Immediately after exiting D Block, Deputy Kouns notified me that Inmates that
       were on Rec in D Block stated that Inmate Simpkins had threatened suicide.
       Deputy Payne immediately responded and escorted Inmate Simpkins to Booking.
       I met them halfway and escorted Inmate Simkpins to be stripped and placed in a
       smock. Inmate Simpkins stated to me that he was suicidal due to being incarcerated
       and also stated that inmates in Cell D-4 told him to claim to be suicidal to get out
       of the cell.

       Inmate Simpkins was placed in Cell 157B on high watch for 24 hours.

R. 18-4, PID 206. There are no BCDC records describing the chair incident, and no depositions

from BCDC staff. In Simpkins’s response to BCDC’s summary judgment motion, Simpkins

provided a document entitled “Jail Policies,” issued on Kentucky Association of Counties

letterhead, which describes its “purpose” as “[t]o establish specific guideline[s] for the use of




                                               -4-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


restraining devices by staff.” R. 18-7, PID 234. These policies were presumably in force during

Simpkins’s incident at BCDC.3 The policies note the following:

        •   Restraints are never used “[a]s punishment,” “in a way which causes undue
            physical pain or bodily injury,” or “[i]n a manner as to restrict blood circulation
            or breathing,” though they may be applied to “[p]revent self-injurious behavior
            or injury to others,” to “[p]revent or quell a disturbance or riot,” or to “[p]rovide
            appropriate security”;
        •   Restraints are to be “applied as humanely as possible” and should “be reduced
            to the least restrictive level required as soon as the prisoner is cooperative.”
            Additionally, “[s]taff will attempt to assist the prisoner in gaining control by
            less restrictive interventions prior to considering application of restraints”;
        •   “Jail staff in accordance with institutional procedures will complete a report,
            which details the use of clinically ordered physical restraints,” and all uses of
            restraint shall be documented to include: the type of restraint used, the type of
            clothing the prisoner wore, where the prisoner was placed, whether medications
            were administered, clinical justification for the use of restraints, a list of
            interventions attempted by staff, the type of restraints ordered, and prisoner
            behavior during the application of restraints; and
        •   The restraint chair “will not be used for punishment, harassment, or to
            intentionally inflict pain on any offender” and may only be used for “[c]ontrol
            of a disruptive offender,” “[p]revention of bodily harm to other persons,”
            “[p]revention of property damage,” “[m]edical procedure, as allowed by policy
            or court order,” “[t]ransportation of a disruptive prisoner,” or “[p]revention of
            self-injury.” Prison staff must document efforts “for less restrictive treatment
            alternatives” “as soon as possible” and may not use the emergency restraint
            chair for “longer than 2 hours at any one time.”

Id. at 234–38.

        Simpkins was released from BCDC at approximately 11:05 p.m. on September 13, 2018,

having been detained for a little over 19 hours, and was charged with one count of “harassing




        3
          Although the Jail Policies document does not specifically note that it is applicable to Boyd County,
Simpkins referred to it in his summary judgment response as “a copy of [BCDC]’s policy regarding restraint
chair use,” and Boyd County did not dispute its authenticity or otherwise address it. Drawing all reasonable
factual inferences in Simpkins’s favor, see Brent v. Wayne Cnty. Dep’t of Human Servs., 901 F.3d 656, 681
(6th Cir. 2018), we consider this document to be an accurate reflection of BCDC policy at the time of
Simpkins’s incident.
                                                     -5-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


communications,” one count of “speeding, 5 MPH over limit,” and one count of “failure to produce

insurance card.” R. 18, PID 169.

                                                B.

       Simpkins filed this § 1983 and state-law negligence action in the Boyd Circuit Court

against: the Boyd County Fiscal Court (Fiscal Court); Boyd County employees Jimmy Joe

Burchett and Unknown Defendants (individually and in their official capacities); and Boyd County

employees Carol Tolliver, John Greer, Thomas Jackson, Stephen Towler, and Bill Hensley (in

their official capacities). The Fiscal Court is the entity responsible for ensuring that BCDC

complies with statutory safety standards. Ky. Rev. Stat. § 441.025.

       Simpkins alleged violations of his Eighth, Tenth, and Fourteenth Amendment rights based

on the deprivation of his medications and the excessive force to which he was subjected at BCDC.

He further asserted that the treatment to which he was subjected “was not unusual, but part of a

continuing policy, pattern, custom, and/or practice of the Defendants of willfully and deliberately

physically and mentally abusing the inmates.” R. 1-1, PID 9. He also asserted a state-law claim

for negligence not at issue in this appeal.

       Boyd County removed this case to federal court and, at the conclusion of discovery, moved

for summary judgment. Simpkins filed a response. The parties supported their positions with the

following documents: Simpkins’s deposition; Simpkins’s traffic citations, arrest records, and

BCDC admission and release report; Simpkins’s September 13, 2018 emergency-room report;

Simpkins’s discovery request; a copy of BCDC’s jail policies; and a February 28, 2019 document

entitled “Investigation of the Boyd County Detention Center (Catlettsburg, Kentucky)” prepared

by the U.S. Department of Justice (Civil Rights Division) (hereinafter “DOJ Report” or “Report”).




                                                -6-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


        The district court granted Boyd County’s motion for summary judgment, concluding in

relevant part that (1) the Fiscal Court had to be dismissed because it is not an entity that can be

sued; (2) the DOJ Report is irrelevant and inadmissible as evidence of Boyd County’s § 1983

liability to Simpkins; and (3) without the DOJ Report, Simpkins provided no evidence that “Boyd

County was the moving force behind the excessive force allegedly used against him.”4 R. 20, PID

248–50.

        Simpkins challenges all three rulings.

                                                     II.

        This court reviews a district court’s grant of summary judgment de novo and “make[s] all

reasonable inferences in [the non-movant’s] favor.” Brent, 901 F.3d at 681. Summary judgment

is appropriate if a movant shows “that there is no genuine dispute as to any material fact and the

movant is entitled to summary judgment as a matter of law.” Fed. R. Civ. P. 56(a).

                                                    III.

                                                     A.

        Simpkins argues that the district court erroneously granted summary judgment to the Fiscal

Court after concluding that it is “non sui juris,” meaning that the Fiscal Court is an entity lacking

the social and/or civil status necessary for suit.5 Simpkins contends that Kentucky fiscal courts



        4
         Though the district court denied Simpkins’s § 1983 claims in their entirety, the court’s opinion
discussed only Simpkins’s excessive-force claim and did not separately address Simpkins’s claim of being
unconstitutionally deprived of his medication. Simpkins did not challenge that omission before the district
court and does not do so on appeal; his arguments on appeal discuss only the excessive-force claim.
Accordingly, he has waived the claim that he was unconstitutionally deprived of his medication. Dimond
Rigging Co., LLC v. BDP Int’l, Inc., 914 F.3d 435, 449 (6th Cir. 2019).
        5
            As defined in Black’s Law Dictionary, sui juris means:
        [Latin “of one’s own right; independent”] (17c)
        1. Of full age and capacity.


                                                     -7-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


are sui juris because “claims against a county fiscal court amount to claims against the county

itself.” Reply at 2.

       However, Simpkins successfully sued Boyd County when he sued Tolliver, Greer, Jackson,

Towler, and Hensley in their official capacities. Simpkins has brought the proper party before the

court, without regard to whether the Fiscal Court nominally remains in the lawsuit. Coley v. Lucas

County, 799 F.3d 530, 542 (6th Cir. 2015) (“Claims brought against [a county official] in his

official capacity are the equivalent of claims brought against a county as a government entity.”).

Accordingly, we need not address the issue further. See Goodwin v. Summit County, 703 F. App’x

379, 382–83 (6th Cir. 2017) (concluding that the district court properly dismissed county officials

sued as § 1983 defendants in their official capacities because claims against the officials were

duplicative of claims against the county).

                                                     B.

       Simpkins next argues that the district court abused its discretion when it excluded as

“inadmissible [and] irrelevant” a DOJ Report summarizing a DOJ investigation of BCDC’s

practices. Appellant’s Br. at 15. We first summarize the Report and then address relevance and

admissibility.

                                                     1.

       The DOJ Report, issued on February 28, 2019, was prepared by the DOJ Civil Rights

Division after an investigation “into the conditions of confinement at the Boyd County Detention

Center (‘the Jail’)” concluded that there was reasonable cause to believe that conditions at BCDC


       2. Possessing full social and civil rights.
        3. Roman law. Of, relating to, or involving anyone of any age, male or female, not in
the postestas of another, and therefore capable of owning property and enjoying private law rights.
SUI JURIS, Black’s Law Dictionary (11th ed. 2019).
                                                     -8-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


violated prisoners’ constitutional rights “and that these violations are pursuant to a pattern or

practice of resistance to the full enjoyment of rights.” R. 18-6, PID 218. In relevant part, the

investigation concluded that DOJ had “reasonable cause to believe that Boyd County routinely

subjects prisoners to excessive force through the use of chemical agents, electronic control devices,

and restraint chairs . . . [and] routinely violates prisoners’ rights to bodily privacy through its use

of restraint chairs.” Id. According to the Report, the DOJ notified Boyd County officials on

November 1, 2016 of its intent to investigate BCDC to determine whether the prison “adequately

protects its prisoners from harm due to excessive force,” “violates prisoners’ rights to bodily

privacy,” and “places prisoners in restrictive housing without due process of law.” Id. at 222. The

Special Litigation Section of the DOJ Civil Rights Division conducted an onsite inspection of

BCDC from November 14 to 17, 2016. During the inspection, DOJ officials

       observed facility processes, interviewed current and former staff and prisoners, met
       with county officials, and reviewed facility records. Before, during, and after
       [DOJ’s] onsite inspection, [DOJ representatives] reviewed an array of documents,
       including policies and procedures, organizational charts, incident reports [from
       March 2016 to November 2016], prisoner grievances, medical and mental health
       records, and other materials. After [DOJ’s] visit, [DOJ officials] also conducted
       additional interviews with former prisoners and correctional officers.

Id. at 222–23, 225. The DOJ Report stated that the DOJ conveyed its “preliminary assessment” of

these findings “to Jail and county officials” at the “close” of onsite inspection in 2016. See id. at

223. In relevant part, the DOJ provided “notice of the following alleged conditions” at BCDC:

       •   “Correctional officers routinely use excessive force when they . . . place
           prisoners in the restraint chair”; and
       •   “Boyd County violates the constitutional rights of bodily privacy of prisoners
           by restraining nearly naked prisoners in full view of both prisoners and staff of
           the opposite gender. Prisoners identified as a suicide risk and non-suicidal
           prisoners being punished, are stripped of their clothing and placed in suicide




                                                 -9-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


              smocks with no undergarments, and strapped with their legs apart to the
              restraint chair in an open hallway, their genitals exposed to passers-by.”
Id. at 222.

        The DOJ Report concluded that there is “reasonable cause to believe that the Jail violates

the Eighth Amendment rights of state prisoners and sentenced county prisoners and the Fourteenth

Amendment rights of pretrial detainees by routinely subjecting these prisoners to . . . the use of a

restraint chair as corporal punishment without any penological justification” and that the DOJ

“identified multiple incidents of excessive force, coupled with deliberate indifference to the use of

excessive force on the part of Jail officials and staff.” Id. at 225. More specifically, the Report

concluded that “Jail officials use the restraint chair as the first means of dealing with a prisoner

when less intrusive means are available,” BCDC has a “practice of using a restraint chair in a

manner that exposes [prisoners’] bare genitals to the opposite sex,” and this “punitive and

humiliating method of restraint chair use is sanctioned at the highest level.” Id. at 228, 230–31.

The Report also concluded that these incidents of force were underrepresented in BCDC’s reports

because “Jail staff are not trained on the continuum of force policy and do not follow the policy in

practice,” “[t]he Jail does not train, prepare, or even expect staff to interact with prisoners through

non-forceful or non-combative modalities, such as effective verbal communication,” “Jail policy

does not require correctional officers to report every use of force,” “written reports are not

regularly generated,” reports that describe uses of force often “do not contain adequate

information,” and “staff do not face consequences for using excessive force.” Id. at 225, 229–30.

These findings led the DOJ to conclude that “Jail officials are deliberately indifferent to a pattern

or practice of improper use of force by Jail staff” and “[t]he pattern or practice of excessive force

at the Jail is attributable, in part, to its inadequate training on its policies.” Id. at 226, 229. The



                                                 -10-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


Report supported these conclusions by describing a number of examples of the unlawful use of

restraint chairs and/or failure to document and train against excessive uses of force, including:

       •   “[F]ive correctional officers were indicted for first degree manslaughter of a
           prisoner found dead in a restraint chair on November 29, 2018 from blunt force
           trauma to his side which fractured three ribs and caused internal bleeding,
           resulting in death”;
       •   “[I]n the ‘Force Used’ section of one incident report, the officer wrote ‘None.’
           However, in his narrative of the report, he wrote that an officer fired ‘four
           rounds of OC pepper ball’ and that another officer shot the pepperball gun into
           the floor. This and other uses of force were not captured in the Jail’s data”;
       •   “[While] Jail officials are fully aware or should be aware of staff failures to
           follow the Jail’s continuum of force policy and properly employ appropriate de-
           escalation techniques to prevent excessive force, . . . [e]ither the Jail has
           intentionally ignored the multiple instances we found of excessive force
           contained in its own incident reports, or has failed adequately to review,
           monitor, track, supervise, and/or investigate the documented excessive use of
           chemical agents and electronic control devices per its own policy[, which] . . . is
           borne out in the Jail’s lack of any disciplinary report or action against staff in
           the last six years”;
       •   “Jail officials have placed prisoners in the restraint chair due to a prisoner’s
           non-physical resistance without trying any less restrictive means. For example,
           one correctional officer placed a prisoner in a restraint chair because the
           prisoner complained about being denied a phone call to his family after a family
           member had died. In another situation, a correctional officer responded to a
           situation involving two prisoners who had been fighting. When the correctional
           officer arrived on the scene and opened the door, the prisoners stopped fighting.
           Nevertheless, the officer handcuffed both prisoners and then placed them in
           restraint chairs”;
       •   “When a staff member does report a use of force, the reports do not contain
           adequate information, including an accurate account of the events leading up to
           the use of force, an account of the actual event written in specific terms in order
           to capture the details of the event, the type of force used and its justification,
           potential witnesses, including prisoner witnesses, and the nature and extent of
           any injuries and whether medical care was provided. . . . [Nor does BCDC]
           review and investigate its uses of force . . . [or] track its uses of force to identify
           trends in the use of force or officers who overuse force. As a result, staff do not
           face consequences for using excessive force. [The DOJ] uncovered no
           documentation of discipline of a correctional officer for improper use of force”;
       •   “Prior to placing prisoners in the restraint chair, prisoners are instructed to
           change out of their uniforms and put on loose fitting ‘suicide smocks,’ and are
           then secured to the chair. The Jail uses restraint chairs both to protect suicidal

                                                  -11-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


              prisoners and to punish non-suicidal prisoners. . . . A prisoner is strapped to a
              restraint chair by his or her ankles, waist, chest, and arms. . . . Any prisoner
              placed in the hallway restraint chair is in clear view of any staff or prisoners
              walking down the hall. When prisoners are wearing loose-fitting smocks with
              no undergarments, their genitals are often in clear view of staff and other
              prisoners as well”;
        •     “In one instance, in 2015, the Jailer placed both restraint chairs in the hallway
              and then ordered two women prisoners wearing suicide smocks to be strapped
              to the chairs. The straps secured the women’s waists and chests to the chair,
              their arms behind their backs, and their legs to opposite sides of their chairs.
              The combination of the leg straps and waist strap prevented the women from
              being able to move their knees together to shield their genitals from exposure.
              The Jailer then instructed correctional officers to transport male prisoners from
              their housing unit, past the restrained and exposed women, and into the
              recreation courtyard. In another incident, also in 2015, the Jailer ordered a
              woman who had a panic attack to be restrained in the restraint chair with her
              legs spread, clothed in nothing but a suicide smock, and placed on public
              display in the hallway. A former correctional officer photographed the Jail
              security camera display showing the woman in the restraint chair”; and
        •     “Prisoners who express suicidal ideation fare no better in the restraint chair.
              Instead of putting these individuals in an environment where they can be safe,
              the Jail actually increases the danger to prisoners at risk of suicide by exposing
              them to public humiliation and ridicule. While preventing suicide may in some
              circumstances justify a minor intrusion of a prisoner’s right to privacy, the Jail’s
              pattern of exposing a suicidal prisoner’s genitals to individuals of the opposite
              sex violates prisoners’ Fourth Amendment rights.”

Id. at 223–33.
        Finally, the Summary page of the DOJ Report notes:

        This Notice provides the Department of Justice’s assessment of the facts and the
        law in its capacity as a law enforcement agency authorized to conduct an
        investigation and file a lawsuit. The Department does not serve as a tribunal
        authorized to make factual findings and legal conclusions, and nothing in this
        Notice should be construed as a factual finding or legal conclusion. Accordingly,
        this Notice is not intended to be admissible evidence and does not create any legal
        rights or obligations.

Id. at 222.




                                                   -12-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


                                             2.

       The district court excluded the DOJ Report stating:

       The burden is upon [Simpkins to provide evidence for his § 1983 claim], yet the
       only so-called proof he offers is a report issued by the Department of Justice in
       February 2019 which is not only inadmissible but also irrelevant. The report is
       based on information in the Department of Justice’s review of incident reports from
       BCDC dated between March 2016 and November 2016 and its site visit which
       occurred in November 2016. The period covered by the report predates Plaintiff’s
       stay in the BCDC by almost 2 years. Therefore, any conclusions in the Report are
       likely not reflective of conditions at the BCDC in September 2018 and, without any
       additional or corroborating evidence, are irrelevant to Plaintiff’s claims.
       Further, the report, by its own terms, cannot be used as evidence in Plaintiff’s
       lawsuit. It specifically provides: “The Department [of Justice] does not serve as a
       tribunal authorized to make factual findings and legal conclusions, and nothing in
       this Notice should be construed as a factual finding or legal conclusion.
       Accordingly, this Notice is not intended to be admissible evidence and does not
       create legal rights or obligations.”

R. 20, PID 249–50 (docket citations omitted).

       We “reverse a district court’s decision to admit or exclude evidence only if we find that the

district court has abused its discretion.” Barner v. Pilkington North America, Inc., 399 F.3d 745,

748 (6th Cir. 2005) (quoting Beck v. Haik, 377 F.3d 624, 636 (6th Cir. 2004)). “A district court

abuses its discretion when it relies on clearly erroneous findings of fact, [] improperly applies the

law, or [] employs an erroneous legal standard.” United States v. Cline, 362 F.3d 343, 348 (6th

Cir. 2004).

       The district court excluded the Report for two reasons: irrelevance and the Report’s own

disclaimer that it was “not intended to be admissible evidence.” R. 20, PID 249–50. The district

court did not discuss any formal rules of evidentiary admissibility or inadmissibility other than its

reference to relevance.




                                                  -13-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


                                                  a.

       As to admissibility, the district court summarily concluded that the DOJ Report’s own

internal disclaimer rendered it inadmissible. Simpkins argues that the DOJ Report is a trustworthy

“public record” that is admissible, even with the disclaimer, as non-hearsay pursuant to Federal

Rule of Evidence 803(8).

       The district court abused its discretion to the extent it concluded that the DOJ Report “by

its own terms[] cannot be used as evidence” merely because the Report stated it was “not intended

to be admissible evidence.” R. 20, PID 249–50 (emphasis added). Disclaiming language does

not, by itself, impact a federal court’s admissibility analysis. “The court must decide any

preliminary question about whether . . . evidence is admissible.” Fed. R. Evid. 104(a); see also

Mazuma Holdings Corp. v. Bethke et al, 1 F. Supp. 3d 6, 17 (E.D.N.Y. 2014) (refusing to exclude

from evidence a Securities and Exchange Commission (SEC) self-disclaiming cease-and-desist

order because “the fact that an agency or the parties before it provide by rule or stipulation that the

factual findings are not binding and disclaim their validity in other proceedings does not

control their admissibility in federal civil proceedings, wherein the admissibility of evidence

is governed by the Federal Rules of Evidence”) (quoting S.E.C. v. Pentagon Cap. Mgmt. PLC,

No. 08 civ. 3324, 2010 WL 985205, at *3 (S.D.N.Y. Mar. 17, 2010) (holding the same and

admitting several SEC Commission Order findings under Rule 803(8))); Option Res. Grp. v.

Chambers Dev. Co., Inc., 967 F. Supp. 846, 848, 851 (W.D. Pa. 1996) (holding the same and

admitting several self-disclaiming SEC settlement-offer documents under Rule 803(8)); E.E.O.C.

v. Wal-Mart Stores, Inc., Civil No. 07-0300 JPA/LFG, 2009 WL 3028981, at *5 (D.N.M., Sep. 8,

2009) (refusing to exclude from evidence private corporate position statements merely because the




                                                 -14-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


statements’ author “included a footnote specifically stating that the position statements were not

intended to be admissible evidence”).

       The DOJ Report’s disclaimer about admissibility included no explanation of why the

Report was inadmissible under relevant evidentiary standards, and the district court did not provide

additional reasoning. The court abused its discretion in concluding that the disclaimer alone

rendered the Report inadmissible.

                                                b.

       As to relevance, the district court concluded that conditions described in the Report were

“likely not reflective of conditions at the BCDC in September 2018” because the Report “predates

[Simpkins]’s stay in the BCDC by almost 2 years.” Id. But this conclusion reflects an incomplete

reading of the Report. Although DOJ officials conducted an onsite BCDC inspection and

document review in November 2016—and although the Report devotes the majority of its analysis

to events in 2015 and 2016—the second page of the Report describes a related incident in

November 2018 resulting in “five correctional officers [being] indicted for first degree

manslaughter of a prisoner found dead in a restraint chair” due to “blunt force trauma to his side

which fractured three ribs and caused internal bleeding, resulting in death.” R. 18-6, PID 222–23.

This incident took place two months after Simpkins’s own experience in a restraint chair. All told,

the Report describes at least five discrete chair-related incidents spanning 2015 through 2018, in

addition to more general observations about BCDC’s recordkeeping, supervision of officers, and

other allegedly deficient protocols regarding use of restraint chairs, and other instances of

excessive force.

       Evidence is “relevant” when it has “any tendency to make the existence of any fact that is

of consequence to the determination of the action more probable or less probable than it would be


                                               -15-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


without the evidence.” United States v. Whittington, 455 F.3d 736, 738 (6th Cir. 2006) (quoting

Fed. R. Evid. 401). In a § 1983 case, evidence of multiple discrete incidents of alleged federal

rights violations is relevant for determining whether a municipality has a “custom” of violating

those rights. Pineda v. Hamilton County, 977 F.3d 483, 495 (6th Cir. 2020) (“A series of

investigative failures . . . might at least suggest that the local entity’s custom led to the [§ 1983

plaintiff’s] harmful action.”) (finding no evidence of a municipal custom when the plaintiff

“challenges only a single failure to investigate his own excessive-force claim and has made no

attempt to show several separate instances of the alleged rights violation”) (internal citation

omitted); see also Alkire v. Irving, 330 F.3d 802, 818 (6th Cir. 2003) (concluding that nine other

cases of similar alleged constitutional violations was sufficient to find a “custom” of those

violations); Leach v. Shelby Cnty. Sheriff, 891 F.2d 1241, 1243, 1247 (6th Cir. 1989) (concluding

that it was not an abuse of discretion to find evidence of an illegal custom, policy or practice when

“there was evidence that other paraplegic or physically infirm inmates at the Shelby County Jail

had been similarly mistreated and that . . . there had been enough similar incidents [at least 14] to

put the Sheriff, in his official capacity, on notice that [the plaintiff] would be subject to

constitutional deprivation”).   Many of the alleged chair-related and other rights violations

described in the DOJ Report from 2015 through 2018 are similar to the rights violations alleged

by Simpkins.

       In excluding the DOJ Report on relevance grounds, the district court ignored the most

recent incident described in the Report, which took place two months after Simpkins’s own stay

in BCDC and directly contradicts the court’s conclusion that conditions described in the Report

were “likely not reflective of conditions at the BCDC in September 2018.” R. 20, PID 249–50.




                                                -16-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


Nor did the district court discuss the fact that Simpkins’s description of his experience in the

restraint chair is precisely in line with the abuses described in the Report.

        The district court abused its discretion by excluding the DOJ Report on relevance grounds.6

Barner, 399 F.3d at 748.

                                                     c.

        The next question, which went unaddressed by the district court, is whether the report is

inadmissible for other reasons. While “[t]he submissions by a party opposing a motion for

summary judgment need not themselves be in a form that is admissible at trial,” they must “lay[]

out enough evidence that will be admissible at trial to demonstrate that a genuine issue on a

material fact exists, and that a trial is necessary.” Alexander v. CareSource, 576 F.3d 551, 558

(6th Cir. 2009). On appeal, Simpkins contends that the DOJ Report is admissible as a non-hearsay

“public record” under Federal Rule of Evidence 803(8). Rule 803(8) states that a “record or

statement of a public office” is admissible as non-hearsay if:

        (A) [I]t sets out:
                (i)      the office’s activities;
                (ii)     a matter observed while under a legal duty to report, but not
                         including, in a criminal case, a matter observed by law-enforcement
                         personnel; or
                (iii)    in a civil case or against the government in a criminal case, factual
                         findings from a legally authorized investigation; and
        (B) the opponent does not show that the source of information or other
           circumstances indicate a lack of trustworthiness.



        6
          The district court additionally noted that “without any additional or corroborating evidence, [the
incidents described in the DOJ Report are] irrelevant to Plaintiff’s claims.” R. 20, PID 249–50. Setting
aside the fact that Simpkins’s own testimony is corroborating evidence that the alleged BCDC policy or
custom of excessive force still existed in 2018, this conclusion was improper. “Even if a district court
believes the evidence is insufficient to prove the ultimate point for which it is offered, it may not exclude
the evidence [on relevance grounds] if [the evidence] has the slightest probative worth.” Whittington, 455
F.3d at 738–39 (internal citation omitted).
                                                    -17-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


       The Advisory Committee Notes explain that the “[j]ustification for the exception is the

assumption that a public official will perform his duty properly and the unlikelihood that he will

remember details independently of the record.” Id. Adv. Comm. Note (8). This rule “allows for

admission of reports containing opinions and conclusions, as well as facts . . . as long as the

conclusion is based on a factual investigation and satisfies the Rule’s trustworthiness requirement.”

Miller v. Field, 35 F.3d 1088, 1090 (6th Cir. 1994) (quoting Beech Aircraft Corp. v. Rainey, 488

U.S. 153, 169–70 (1988)). Because courts must apply a “presumption” that reports submitted

pursuant to Rule 803(8) are “admissib[le] in the first instance . . . the burden is upon the opponent

to show that the report [is] inadmissible because its sources of information or other circumstances

indicated a lack of trustworthiness.” Id. (quoting Adv. Comm. Notes to Fed. R. Evid. 803(8))

(other internal quotations omitted).

       Neither party disputes that the Report satisfies Rule 803(8)(A): it sets out (i) the office’s

activities under the Civil Rights of Institutionalized Persons Act (CRIPA); (ii) matters observed

while under a legal duty to report; and (iii) factual findings from a legally authorized investigation.

       Accordingly, the Report is admissible if “the opponent does not show that the source of

information or other circumstances indicate a lack of trustworthiness.” Fed. R. Evid. 803(8)(B).

To determine whether an 803(8) report is trustworthy, we consider four factors: (1) the timeliness

of the investigation upon which the report is based; (2) the special skill or experience of the

investigators; (3) whether the agency held a hearing; and (4) possible motivational problems.

Alexander, 576 F.3d at 563. “This list of factors is not exclusive; any circumstance which may

affect the trustworthiness of the underlying information, and thus, the trustworthiness of the

findings, must be considered when ruling upon the admissibility of factual findings under this

rule.” Id. (quoting In re Complaint of Paduca Towing Co., Inc., 692 F.2d 412, 420 (6th Cir. 1982)).


                                                 -18-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


       Neither the district court, nor Boyd County in its summary judgment briefing before the

district court, explained why—apart from the disclaimer—the Report lacks the requisite indicia of

trustworthiness. The closest they came to doing so was noting that the bulk of the Report focused

on incidents from 2016—two years before Simpkins’s stay at the jail. Though Boyd County

explicitly mentions the 803(8)(B) trustworthiness factors on appeal, it does not discuss them in

detail and notes only that “[w]ith how quickly personnel, policies, training[,] and operations of a

government facility can change over the course of two plus years, [the Report has] no inherent

trustworthiness.” Appellee’s Br. at 12.

       But, the fact that the DOJ’s investigation began in 2016 does not undermine the Report’s

trustworthiness. The Report describes events from 2017–18 in addition to events from 2015–16.

Because the DOJ uncovered evidence of similar restraint-chair-related abuse incidents in 2015,

2016, and 2018, there is no reason to believe that the Report’s trustworthiness is undermined by

any “change over the course of [those] two plus years.”

       Nor is the report “untimely” within the meaning of Rule 803(8)(B), which is concerned

with the staleness of evidence. See Chavez v. Carranza, 559 F.3d 486, 496 (6th Cir. 2009) (“[T]he

timeliness factor focuses on how much time passed between the events being investigated and the

beginning of the investigation”). As previously discussed, DOJ investigators analyzed incidents

from 2015–16 while onsite in 2016, and then, in 2019, they analyzed additional incidents that

occurred in 2017 and 2018. R. 18, PID 177 (“Since our site visit, conditions and security at the

Jail have deteriorated further.”). There is nothing in the Report or record to suggest that the DOJ

was untimely in reviewing records and witnesses, or that evidence had gone stale in the interim.

       As to the remaining 803(8)(B) factors, Boyd County’s summary judgment briefing before

the district court failed to raise any other objections to the Report’s trustworthiness or otherwise


                                               -19-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


carry its burden “to show that the report was inadmissible because its sources of information or

other circumstances indicated a lack of trustworthiness.” Miller, 35 F.3d at 1090 (quoting Adv.

Comm. Notes to Fed. R. Evid. 803(8)) (other internal quotations omitted). Nor has Boyd County

made any other 803(8)(B) trustworthiness arguments on appeal. Were we to nevertheless address

the remaining 803(8)(B) factors, the Report likely satisfies their admissibility requirements: the

DOJ’s Special Litigation Section authored the report pursuant to its “special skill” as a department

endowed with statutory investigative authority; there is nothing in the record to suggest that the

DOJ suffered from “motivational problems”; and though the lack of a formal hearing weighs

against trustworthiness, we have noted that “a formal hearing is not necessary when other indicia

of trustworthiness are present,” as is the case here.7 Chavez, 559 F.3d at 498.

        Additionally, we have held in numerous other cases that such investigative reports are

admissible under Rule 803(8). See, e.g., Griffin v. Condon, 744 F. App’x 925, 930 (6th Cir. 2018)

(affirming the district court’s decision to admit an Ombudsman’s Office investigative report of

prison guards over hearsay and relevance objections); Jones v. Sandusky County, 652 F. App’x

348, 356 (6th Cir. 2016) (noting that a district court’s “[w]holesale exclusion” of an investigative

police report on hearsay grounds was error because the report fell squarely within Rule 803(8)’s

exception to the hearsay rule, “even those portions of the report consisting of conclusions or



        7
           Despite the DOJ’s disclaimer that it is not a “tribunal” and that its Report should not be “construed
as a factual finding or legal conclusion,” the Report goes on to lay out significant factual findings and
conclusions derived from information collected pursuant to statutory authority, as well the methodologies
by which it reached them. See id. at 176–77 (“This Notice provides the Department of Justice’s assessment
of the facts and the law in its capacity as a law enforcement agency authorized to conduct an investigation
and file a lawsuit. . . . During our onsite inspection, we observed facility processes, interviewed current and
former staff and prisoners, met with county officials, and reviewed facility records. Before, during, and
after our onsite inspection, we reviewed an array of documents, including policies and procedures,
organizational charts, incident reports, prisoner grievances, medical and mental health records, and other
materials. After our visit, we also conducted additional interviews with former prisoners and correctional
officers.”).
                                                     -20-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


opinions formed as a result of a factual investigation”); Roland v. Johnson, 933 F.2d 1009 (Table),

at *2 (6th Cir. 1991) (concluding that the district court did not abuse its discretion in a § 1983 case

by admitting into evidence two investigative reports, one federal and one state, investigating

violence at the pertinent prison, when the court “found the police and Justice Department reports

would be helpful to the jury in determining whether the defendants acted with deliberate

indifference” and when “[e]ach [report] was admissible under Fed. R. Evid. 803(8)(C) as a public

report ‘made pursuant to authority granted by law’”).

       Finally, there are other reasons why the Report, or portions of the Report, might be

admissible. For example, portions of the Report might be admissible to show that BCDC was on

notice of alleged constitutional violations at least as early as 2016. See, e.g., R. 18, PID 176 (“The

Department of Justice (DOJ) provides notice, pursuant to 42 U.S.C. § 1997b, that there is

reasonable cause to believe that conditions at the Boyd County Detention Center violate the Fourth,

Eighth, and Fourteenth Amendments of the United States Constitution and that these violations

are pursuant to a pattern or practice of resistance to the full enjoyment of rights protected by the

Fourth, Eighth, and Fourteenth Amendments.”).            And portions of the Report discussing

recordkeeping policies could also plausibly be offered to explain why BCDC may lack records

describing Simpkins’s incidents.

       In short, the district court abused its discretion by excluding the DOJ Report in its entirety.

On remand, the court should not exclude the DOJ Report without a more thorough analysis to

determine whether and why certain portions of the Report are admissible or inadmissible.

                                                  3.

       Finally, we turn to whether the district court’s grant of summary judgment to Boyd County

on Simpkins’s § 1983 claim was proper even considering the Report.


                                                 -21-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


       Section 1983 provides that

               [e]very person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of Columbia,
               subjects, or causes to be subjected, any citizen of the United States . . . to
               the deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action at law,
               suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. In order to establish liability under § 1983, Simpkins must show that (1) he was

deprived of a right secured by the United States Constitution or the laws of the United States; and

(2) he was subjected or caused to be subjected to the constitutional deprivation by a person acting

under color of state law. Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994) (citing Flagg

Bros. v. Brooks, 436 U.S. 149, 155 (1978)). As to the second prong, “counties are considered

‘persons’ within the meaning of 42 U.S.C. § 1983.” Alkire, 330 F.3d at 814. A county or other

municipal entity may be held liable for constitutional deprivations under the Monell theory of

liability—that is, when the deprivation was caused by “execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

represent official policy.” Id. at 815 (citing Monell v. Dep’t of Soc. Servs. of City of New York,

436 U.S. 658, 694 (1978)). To demonstrate Monell liability, Simpkins must (1) identify the policy

or custom that injured him; (2) connect the policy to Boyd County; and (3) show that his particular

injury was incurred due to execution of that policy or custom. Id.

       There are four methods of proving an unlawful policy or custom: (1) showing an illegal

official policy or legislative enactment; (2) demonstrating that an official with final decision-

making authority ratified illegal actions; (3) showing a policy of inadequate training or

supervision; or (4) demonstrating a custom of tolerance of or acquiescence to federal rights

violations. Wright v. City of Euclid, 962 F.3d 852, 880 (6th Cir. 2020). In this case, Simpkins



                                                -22-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


argues that BCDC maintained both a policy of inadequate training or supervision and a custom of

tolerance of or acquiescence to federal rights violations.

        The district court began and ended with the second prong of the § 1983 analysis: whether

BCDC and its agents could be held liable for a constitutional deprivation under the Monell theory

of liability. The court concluded that Simpkins had neither produced sufficient evidence of a

BCDC policy or custom nor demonstrated that his injuries were due to execution of such a policy

or custom. The only evidence of a custom that Simpkins provided to the district court—in addition

to his own testimony about his experience with BCDC and a copy of BCDC’s restraint-chair

policies—was the February 2019 DOJ Report.

        After excluding the Report on its face, the court concluded:

        Plaintiff has developed no evidence that any policy, procedure or custom of Boyd
        County was the moving force behind the excessive force allegedly used against him
        by persons who are not parties to this case. Plaintiff did not propound any written
        discovery, did not take a single deposition, did not issue any subpoenas, and did not
        retain any expert witness to support the theory that his 2018 injuries were caused
        by the 2016 incidents discussed in the DOJ Report. He simply filed suit and
        expected the DOJ report to do the rest. As Defendants note “that dog will not hunt.”

Id. at 250. The district court did not analyze whether the Report’s contents, plus Simpkins’s own

testimony, would be sufficient to create a question of material fact for the jury. On appeal,

Simpkins asserts that this evidence together suggests “an established pattern or practice of

violations” at BCDC “consistent with the treatment Mr. Simpkins testified he received.”

Appellant’s Br. at 18–19. The government responds that “even if the Report were admissible,

Simpkins fails to establish that . . . it was a BCDC policy, custom, or practice that led to his injury.”

Appellee’s Br. at 12.

        On the one hand, and to the district court’s point, there is no dispute that Simpkins provided

little by way of discovery and did little to connect his own experience to the alleged customs and


                                                  -23-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


policies described in the Report. And, given his failure to depose any BCDC staff or otherwise

list BCDC staff members in his Rule 26(a) disclosure, he will not be able to use related information

or witnesses to supply evidence at trial, without leave of court. Fed. R. Civ. P. 37(c)(1).

       On the other hand, the DOJ Report arguably threads that needle for him, as well as provides

evidence significantly probative of the other Monell elements. It describes at least five other

discrete incidents involving BCDC officers allegedly using excessive force on prisoners in a

restraint chair from 2015 through 2018: the incident in which five correctional officers were

indicted for manslaughter after a prisoner was found beaten to death in the restraint chair; two

incidents in which BCDC officials “placed prisoners in the restraint chair due to a prisoner’s non-

physical resistance without trying any less restrictive means;” and two incidents in which BCDC

officials used the restraint chair to humiliate and expose the genitals of prisoners as a form of

punishment. R. 18-6, PID 223, 228, 231. No caselaw within our circuit requires the production

of evidence of almost identical conduct, such as an assault involving tightened straps around the

inmate’s neck as alleged in this case. Although our circuit does not appear to have explained how

“similar” past incidents must be to constitute a “pattern of similar constitutional violations” for

Monell purposes, see Connick v. Thompson, 563 U.S. 51, 62 (2011), we need not do so here,

because it is at least clear that the incidents are similar enough to constitute a “policy” within the

meaning of Monell, as all of the incidents described above constitute, in the Report’s words, “the

use of a restraint chair as corporal punishment without any penological justification,” R. 18-6, PID

225, which is the precise mistreatment Simpkins alleges he suffered. See Alkire, 330 F.3d at 818

(holding that a plaintiff, who alleged that he had been detained for failure to pay a debt without

inquiry into his ability to pay, alleged a “policy of requiring payment of fees and costs . . .




                                                -24-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


regardless of ability to pay” when he “produced nine other cases of alleged detention . . . for failure

to pay a debt”).

       The Report also supports a finding that BCDC was on notice of the constitutional-rights

violations and that officers were not adequately trained at the time of Simpkins’s incident. The

Report states that the DOJ communicated its preliminary assessment to BCDC in 2016 and that it

notified BCDC that “[c]orrectional officers routinely use excessive force when they . . . place

prisoners in the restraint chair,” and that “[p]risoners identified as a suicide risk and non-suicidal

prisoners being punished, are stripped of their clothing and placed in suicide smocks with no

undergarments, and strapped with their legs apart to the restraint chair in an open hallway, their

genitals exposed to passers-by.” R. 18, PID 176–77. Moreover, Simpkins provided two pieces of

key evidence that these behaviors persisted in 2018: his own testimony that he was subjected to

excessive force through unnecessary use of the restraint chair, and the Report’s conclusion in 2019

that, since 2016, “conditions and security at the Jail have deteriorated further,” based in large part

on a prisoner being found beaten to death in a restraint chair in November 2018. Id. at 177.

       Finally, the Report provides adequate evidence that deficient training caused Simpkins’s

injury. As the non-moving party, Simpkins need only “lay[] out enough evidence that will be

admissible at trial to demonstrate that a genuine issue on a material fact exists.” Alexander, 576

F.3d 558. A jury may use evidence of a pattern of deficient training at the time of an alleged rights

violation to infer that the deficient training caused the rights violation. See Wright, 962 F.3d at

880 (concluding that a reasonable jury could use the same evidence of deficient police procedure

and oversight to conclude both that “excessive-force training regimen and practices gave rise to a

culture that encouraged, permitted, or acquiesced to the use of unconstitutional excessive force,”




                                                 -25-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


and that “as a result, such force was used on [the plaintiff]”). At this stage of the proceedings, we

cannot say that a reasonable jury could not make that inference in Simpkins’s case.

       In addition to the DOJ Report, Simpkins also provided his own testimony about the

September 2018 chair incident, a copy of BCDC procedures, and a copy of Layne’s internal

incident report (which omits discussion of the restraint chair). Taken in the light most favorable

to Simpkins, all of this evidence together suggests numerous BCDC policy violations that are

similar to those described as “customary” in the DOJ Report, including: use of the restraint chair

for punishment or harassment; failure to use lesser methods of restraint before escalating to the

restraint chair; failure to treat Simpkins humanely while restraining him; and failure to document

use of the restraint chair. Together, this evidence could suggest to a jury that (1) there was a policy

of inadequate use-of-force training and a custom of tolerating restraint-chair rights violations; (2)

perpetuated by BCDC officers and of which BCDC was aware; 3) that was ongoing at the time of

Simpkins’s detention. See Alkire, 330 F.3d at 815. A reasonable jury could find this evidence

sufficient to carry Simpkins’s Monell claim. See Wright, 962 F.3d at 880. To this end, the DOJ

Report, along with Simpkins’s other evidence, could “show that [Simpkins] can make good on the

promise of the pleadings by laying out enough evidence that will be admissible at trial to

demonstrate that a genuine issue on a material fact exists, and that a trial is necessary.” Alexander,

576 F.3d at 558.

       Because the district court has yet to determine which portions of the DOJ Report are

admissible, we do not hold here that the DOJ Report creates a genuine issue of material fact; that

is a question for the district court on remand. However, it is not clear on this record that, as Boyd

County argues, Simpkins fails to establish a material issue of fact even with the Report.




                                                 -26-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


Accordingly, the district court erred in granting summary judgment to Boyd County without

considering the Report.

                                             IV.

       For the reasons set out above, we REVERSE the district court’s exclusion of the DOJ

Report, VACATE the district court’s summary judgment determination, and REMAND for further

proceedings consistent with this opinion.




                                             -27-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


       ALICE M. BATCHELDER, Circuit Judge, concurring in part and dissenting in part.

       I agree that Simpkins successfully sued Boyd County. I further agree that the district court

abused its discretion by excluding the DOJ Report. Nevertheless, I would hold that no reasonable

jury could find for Simpkins on his Monell claim and would affirm the district court’s grant of

summary judgment to Boyd County. Therefore, I respectfully dissent from Part III.B(3).

                                                I.

       Although I agree with the majority that the district court abused its discretion by finding

the DOJ Report irrelevant and inadmissible, I would find that the error was harmless. “We will

reverse the district court only if we find that the abuse of discretion causes more than harmless

error.” Dortch v. Fowler, 588 F.3d 396, 402 (6th Cir. 2009) (internal quotation omitted). “More

than harmless error means that the evidence would have caused a different outcome at trial.”

McDole v. City of Saginaw, 471 F. App’x 464, 471 (6th Cir. 2012) (citing Morales v. Am. Honda

Motor Co., 151 F.3d 500, 514 (6th Cir. 1998)). For the reasons that follow, I would find that, even

including the DOJ Report, Simpkins’s claim cannot survive summary judgment.

                                                II.

       In § 1983 actions, a municipality cannot be held liable “solely because it employs a

tortfeasor.” Monell v. Dep’t of Soc. Servs. of the City of N.Y., 436 U.S. 658, 691 (1978). Rather,

for liability to attach, a “policy or custom” must cause the constitutional violation. Id. at 694.

Claims that rely on a policy or custom, also known as Monell claims, require “rigorous standards

of culpability and causation.” Bd. of Cty. Commr’s of Bryan City v. Brown, 520 U.S. 397, 405

(1997). That is so because in almost every case, “a § 1983 plaintiff will be able to point to

something the city could have done to prevent the unfortunate incident.” Connick v. Thompson,

563 U.S. 51, 67 (2011) (quotation omitted). Consequently, plaintiffs who bring Monell claims


                                               -28-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


face a “high bar” and a “Monell claim that survives summary judgment is exceedingly rare.”

Hanson v. Madison Cty. Det. Ctr., 736 F. App’x 521, 541–42 (6th Cir. 2018).

       There are four ways to prove liability through a municipality’s policy or custom. Burgess

v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013). Simpkins has alleged facts and offered evidence

that can plausibly utilize only two of those ways. The first way is through the existence of a custom

of inaction that caused Simpkins’s injury. Id. The second way is through the existence of a policy

of inadequate training/supervision that caused Simpkins’s injury.         Id.   For either way, no

reasonable juror could find for Simpkins.

                                                 A.

       Start with the custom-of-inaction way. Simpkins must present evidence that (1) Boyd

County had notice of a clear and persistent pattern of unlawful activity; (2) that Boyd County

tacitly approved of the unlawful activity by doing nothing; and (3) that Boyd County’s tacit

approval caused Simpkins’s injury. Howse v. Hodus, 953 F.3d 402, 411 (6th Cir. 2020). Simpkins

tries to establish all three elements on two main pieces of evidence: his own deposition testimony

and the DOJ Report. But these cannot, even when combined, establish that Boyd County practiced

a custom-of-inaction that led to the constitutional injury that Simpkins suffered.

       On the first element, Simpkins relies on the DOJ Report’s giving notice to Boyd County.

But the notice given must be of a clear and persistent pattern of unlawful activity. And the DOJ

Report, on its own, cannot establish a clear and persistent pattern of unlawful activity. For one,

Simpkins has not offered, whether in the DOJ Report or in his deposition testimony, data on how

many excessive force incidents would be normal for the jail. And without such data, Simpkins

lacks the proper context to show a persistent pattern of excessive use of force at the jail. See




                                                -29-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


Thomas v. City of Chattanooga, 398 F.3d 426, 429–31 (6th Cir. 2005); Siler v. Webber, 443 F.

App’x 50, 54 (6th Cir. 2011).

       For another, the deficiencies described in the DOJ Report are not on all-fours with the

deficiencies described by Simpkins. The DOJ Report discussed at length the officers’ improper

use of force by way of tasers and pepper spray, yet neither of those was used on Simpkins. The

report also discussed the improper use of restraint chairs in open areas of the jail that allegedly

violated the inmates’ right to privacy found in the Fourth Amendment. But even that type of

deficiency does not appear to correspond with what Simpkins alleges. As he tells it, the officers

fastened him to a restraint chair in a closed jail cell, not an open hallway as was described in the

DOJ Report.

       Granted, the DOJ Report does provide some relevant evidence in that it documented

incidents involving excessive use of force. But some relevant evidence is not sufficient to get

Simpkins over the high bar of a Monell claim. Indeed, the relevant evidence that the DOJ Report

does offer is limited because the similarities dissipate when we compare the specifics of the DOJ

Report to the specifics of Simpkins’s claim. The DOJ Report did not document any incidents that

involved what Simpkins alleges: a gratuitous physical assault on an inmate and tightened straps

around his neck in the restraint chair. See Hicks-Field v. Harris County, 860 F.3d 803, 810 (5th

Cir. 2017) (finding a DOJ Report relevant, but not sufficient to show a widespread practice of

misconduct because there was not “sufficient similarity” between the constitutional violations in

the report and the constitutional violations alleged by the plaintiffs); Dean v. Wexford Health

Sources, Inc., 18 F.4th 214, 238 (7th Cir. 2021) (finding that the reports did not provide notice of

the type of unlawful activity alleged by the plaintiffs). While relevant, Simpkins cannot rely solely




                                                -30-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


on the DOJ Report to establish notice of the clear and persistent pattern of excessive force that

Simpkins alleges.

       Turn to the second element. Even if the jail had notice of a persistent pattern, Simpkins

did not present evidence that Boyd County approved of the persistent pattern by doing nothing.

       First, the law on the second element. Faced with notice that its employees will probably

violate constitutional rights, a municipality may not adopt a custom of inaction. See Farmer

v. Brennan, 511 U.S. 825, 841 (1994). However, liability does not attach to a municipality simply

because one of its employees happened to do something unconstitutional, “for liability would then

rest on respondeat superior.” City of Canton v. Harris, 489 U.S. 378, 387 (1989). For that reason,

a municipality’s custom of inaction must “reflect some degree of fault.” Garretson v. City of

Madison Heights, 407 F.3d 789, 796 (6th Cir. 2005) (quotation omitted). Consequently, “blanket

assertions” that the municipality tolerated or acquiesced to the misconduct “aren’t enough.”

Howse, 953 F.3d at 411. Rather, the plaintiff must submit some type of evidence showing that the

municipality “made a conscious decision not to act.” Walker v. Wexford Health Sources, Inc., 940

F.3d 954, 966 (7th Cir. 2019); accord Doe v. Claiborne Cty., 103 F.3d 495, 508 (6th Cir. 1996)

(to win on a custom-of-inaction claim, the plaintiff must submit “evidence showing an obvious,

deliberate indifference” to the misconduct).

       On the second element, Simpkins’s claim faces two roadblocks. First, Simpkins relies on

the DOJ Report to establish Boyd County’s tacit approval by doing nothing, but that report will

not suffice. Consider the timing of the investigation that led to the DOJ Report’s findings. The

report found that the officers often used excessive force without justification, and the jail failed to

investigate those incidents. But those findings were based on an investigation and review of

records from 2016, almost two years prior to Simpkins’s stay. While it is possible that the jail


                                                 -31-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


acquiesced through inaction for the two years following the investigation, Simpkins does not offer

evidence, whether by deposition, affidavit, or otherwise, that establishes the jail’s inaction for

those two years.

       Second, a handful of discrete incidents closer in time is not enough to prove tacit approval

through inaction. Simpkins points us to four incidents from 2017 and 2018 that the DOJ appended

to the DOJ Report, as well as his own incident. But these incidents cannot establish a genuine

issue as to whether—despite having notice—the jail consciously chose not to act. For starters,

only one of the four incidents appended to the DOJ Report is relevant to Simpkins. The other three

incidents involved inmate deaths from drug overdoses, and a prison riot in 2017. Simpkins’s

Monell claim did not arise from a drug overdose or a prison riot, it arose from an alleged physical

assault in the jail hallway and the improper way officers tied Simpkins to the restraint chair.

       The remaining incident from the DOJ Report occurred in November 2018 and involved an

inmate death from blunt force trauma to his side while tied to a restraint chair. Five jailers were

indicted for manslaughter in the wake of the prisoner’s death the next month. Although Simpkins’s

own incident and the November 2018 incident are relevant, two discrete incidents cannot show the

jail’s tacit approval through inaction. See Thomas, 398 F.3d at 433; Jones v. Muskegon Cty., 625

F.3d 935, 946 (6th Cir. 2010) (holding that a jury cannot reasonably infer from five incidents

approval of a widespread custom of ignoring patient requests). Indeed, If Simpkins had offered

some evidence, any evidence, that in the two years since 2016, the jail chose not to correct the

deficiencies found by the DOJ Report, his claim might have some merit. This he failed to offer.

And to win on a custom-of-inaction claim, he cannot solely rely on two incidents, no matter how




                                                -32-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


serious. Otherwise, municipal liability would collapse into respondeat superior liability, which

the Supreme Court prohibited in Monell itself, 436 U.S. at 691.

                                                  B.

       Turn to the failure-to-train way. “In order to show that a municipality is liable for a failure

to train its employees, a plaintiff must establish that: 1) the [county’s] training program was

inadequate for the tasks that officers must perform; 2) the inadequacy was the result of the

[county’s] deliberate indifference; and 3) the inadequacy was closely related to or actually caused

the injury.” Jackson v. City of Cleveland, 925 F.3d 793, 834 (6th Cir. 2019). For similar reasons

why Simpkins’s custom-of-inaction claim fails, his failure-to-train claim fails too.

       For the first element, the DOJ Report is not sufficient to show that the jail’s training and

supervision program was inadequate. Again, the timing of the DOJ’s investigation is fatal to

Simpkins’s claim. Although the DOJ Report found that the jail did not offer adequate training and

supervision on proper use of force, the investigation that led to this finding occurred in 2016,

almost two years prior to Simpkins’s stay. Absent from the report is any indication that the jail

lacked adequate training near or at the time that Simpkins arrived. A reasonable jury cannot infer

an inadequate training/supervision program when the most recent evidence is from two years

earlier. See, e.g., Yatsko v. Grazioli, 458 F. Supp. 3d 702, 717 (S.D. Ohio 2020) (finding incidents

several years prior to the relevant time period insufficient to establish a Monell claim); Dean, 18

F.4th at 239 (finding that a report that documented an inadequate policy from 2014 did not reflect

the policies at the relevant time period two years later).

       And the incidents that occurred closer in time cannot get Simpkins over this hurdle. To be

sure, a plaintiff can establish a failure-to-train claim on one or two incidents if the need for the

training is “so obvious,” and the constitutional violation is “so likely.” Harris, 489 U.S. at 390.


                                                 -33-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


And here, two incidents could plausibly qualify: Simpkins’s own incident and the tragic death of

an inmate who suffered blunt force trauma from officers while strapped to a restraint chair.

Nevertheless, the need for training requires evidence that the municipality failed to train its

employees. See Griffith v. Franklin Cty., 975 F.3d 554, 584 (6th Cir. 2020). Here, Simpkins does

not offer evidence that the jail failed to train its employees at or near the time of these incidents.

Relatedly, Simpkins also would need to have shown what type of training would have been

adequate to give the jury a baseline from which to evaluate the jail’s training program. See Winkler

v. Madison Cty., 893 F.3d 877, 903 (6th Cir. 2018). But he did not offer any such evidence.

       Simpkins’s failure-to-train claim also flounders on the third element—that the lack of

training caused Simpkins’s injury. However, it is not clear that it did. As already mentioned, at

the heart of Simpkins’s Monell claim is an alleged gratuitous physical assault on him by a jailer in

a hallway. But the DOJ Report did not document a lack of training and supervision for rogue

officers who gratuitously assault inmates; rather, it documented a lack of training and supervision

on de-escalation tactics and alternatives to pepper spray, tasers, and restraint chairs. For a Monell

claim, the plaintiff’s constitutional violation had to occur “because of” the municipality’s custom

of inadequate training. Burgess, 735 F.3d at 478. Here, Simpkins has not shown how training on

de-escalation tactics prior to use of pepper spray, tasers, or restraint chairs would have prevented

a rogue officer from committing a malicious assault on Simpkins or from fastening the restraint

chair’s strap around his neck so tightly that he struggled to breathe and then taunting him about it.

A municipality cannot be liable for a failure to train if training its employees would not have

prevented the violation in the first place. See Harris, 489 U.S. at 391. Here, the DOJ Report did

not document a failure to train officers that they must not assault inmates in hallways or how to

avoid choking inmates by fastening straps around their necks. Thus, Simpkins has not established


                                                -34-
No. 21-5477, Simpkins v. Boyd County Fiscal Court, et al.


a causal connection sufficient for a reasonable jury to find for Simpkins on his failure-to-train

claim.

         In dissenting, I do not mean to excuse any constitutional violations that occurred at the jail.

What Simpkins alleges and the incidents that the DOJ Report reported are, if true, simply

inexcusable. Still, inexcusable conduct by the jail’s officers is not all that is required to hurdle the

high bar that the Supreme Court set in Monell. Although the district court erred by excluding the

DOJ Report, including the DOJ Report would not have been enough for Simpkins’s Monell claim

to survive summary judgment. Therefore, I would hold that the district court’s refusal to consider

the DOJ Report was harmless error and affirm summary judgment to Boyd County.

         For the foregoing reasons, I respectfully dissent from the majority opinion.




                                                  -35-